Citation Nr: 1737999	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO. 11-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, allergic rhinitis, rhinitis medicamentosa, bronchitis, and allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to April 2007, April 2009 to May 2010, and August 2012 to August 2013. His military service has included service in support of Operation Enduring Freedom, which included overseas service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2016, the Board remanded the issue on appeal for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran's respiratory disorder, to include allergic rhinitis, rhinitis medicamentosa, bronchitis, and allergies, did not have its onset in service and is not otherwise related to service.

2. Asthma did not have its onset during the first two periods of service and was diagnosed after the Veteran's second period of service from April 2009 to May 2010 and prior to the Veteran's third period of service beginning in August 2012. Asthma pre-existed the third period of service, but was not permanently aggravated during that period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include asthma, allergic rhinitis, rhinitis medicamentosa, bronchitis, and allergies, have not been met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in November 2016, the Board remanded the respiratory disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran was diagnosed with asthma in November 2011, which is between his second period of service (which ended in May 2010) and before his third period of service (which began in August 2012). There is no entrance examination for the third period service, but there is objective evidence that asthma pre-existed the period of service, which began in August 2012. Without an examination, the Veteran is not entitled to the presumption of soundness. A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

Aggravation is not conceded, however, where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b) (2016); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing presumption of aggravation created by section 3.306 applies only if there is an increase during service).

A. Facts

The Veteran contends that he developed a respiratory disorder (primarily asthma) during his periods of service, and specifically as a result of his exposure to biological hazards in Afghanistan. In the alternative, he argues that any preexisting respiratory condition that he had was aggravated during his periods of active service. He points out that he has had severe allergies and nose bleeds ever since his return from service. In his statements of record, the Veteran described in-service proximity to a burn pit/incinerator where chemicals, plastic, uniforms, and other wastes were disposed of. The Veteran believes this exposure caused him to develop respiratory disorders or exacerbated those that he might have already had.

Of record is a Department of Defense Memorandum which reflects that when the Veteran was on active duty in 2009, his service included exposure to low levels of various materials, to include asbestos, lead, barium, and chromium.

The service treatment records (STRs) from his second and third periods of active service include ongoing treatment for common colds, upper respiratory infections, seasonal allergies, and chronic allergic conjunctivitis. The post service treatment record reflects that the Veteran has been diagnosed with various respiratory disabilities, to include those listed on the title page. These records also include notation in October 2011 wherein the Veteran gave a childhood history of severe allergy problems with sneezing and a cough that would make him sick for three to four days. There were no hospitalizations for the condition.

In an STR dated May 27, 2009 when asked "Do you currently have any medical problems/issues, or any issues since your last periodic physical?" the Veteran answered "No."

In an STR dated October 12, 2009 the examiner found that the Veteran's lungs were clear to auscultation and no wheezes were noted.

An STR dated November 5, 2009 stated that the lung exam was "normal."

In an STR dated April 1, 2010, labeled as "Post-Deployment Health Assessment," the Veteran reported presence of a cough lasting more than three weeks during deployment, but the Veteran noted that he was "No longer bothered by that." The records also reported that the Veteran had not been experiencing any "trouble breathing" or "watery red eyes" at any point.

In a visit to the Austin, Texas Community Based Outpatient Clinic (CBOC) on June 21, 2010 the records show that although the Veteran had "concerns about potential exposures" in Afghanistan, he had "no complaints," specifically "denies breathing problems" and maintained that he had "no chronic illnesses."

A July 2010 VA examination report is of record, but the Board does not find it adequate to evaluate the current claim for service connection. The claims file was not available for review at the time of the examination. Moreover, pertinent records dated subsequent to that exam have been added to the file.

During an October 4, 2011 visit to the Austin CBOC the Veteran reported that he was raised in Dallas, Texas, with "severe allergy problems growing up," with sneezing and coughing that would "put him down for 3-4 days," however the Veteran stated he never had to have any hospitalizations or ER visits for breathing issues.

During this visit the Veteran reported an increase in allergy symptoms with cough and dyspnea during service in Afghanistan. The Veteran stated that he addressed these symptoms through multiple visits to sick call and was given allergy medicine, nasal sprays, and antibiotics. The Veteran reported that since return from service in May 2010 he had ongoing "allergy issues." The examiner's impression was "allergies, rhinitis, possible asthma."

Records from the Austin CBOC dated November 30, 2011 indicate that the pulmonary function test showed normal results except for an indication of mild intermittent asthma.

According to an STR dated January 8, 2013 during a clinic visit, the Veteran reported a two-day history of itchy and watery eyes, and was diagnosed with "chronic allergic conjunctivitis." He was prescribed allergy medicine and a nasal spray.  

On November 18, 2016 VA sent the Veteran a duty to assist letter asking that the Veteran provide VA with names and contact information of any private doctors or hospitals that may have treated the Veteran for respiratory disorders, to include asthma, rhinitis, bronchitis, and seasonal allergies. VA has not received a response from the Veteran.

A review of the Veteran's VA examination from February 2017 shows that the VA examiner opined that the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner's rationale was that "While the Veteran clearly has a diagnosis of allergic rhinitis since childhood (which existed prior to military service), it is more likely than not that he has a superimposed 'rhinitis medicamentosa' which is most likely contributing to his rhinitis symptoms."

The examiner noted that the Veteran takes Afrin Nasal spray (an over the counter medicine) daily, even though the Veteran was advised not to use this medication on a regular basis. The Veteran reported that he has used Afrin throughout his life.

The examiner quoted a medical journal in stating "Certain medications can cause nasal congestion. The examiner wrote that the most common form of medication-induced rhinitis is that caused by excessive use of over-the-counter decongestant nasal sprays, which is a disorder called rhinitis medicamentosa. The examiner noted that physical examination in patients with rhinitis medicamentosa often revealed swollen, red nasal mucous membranes and that the diagnosis most heavily relies upon the history of use of a causative medication. The examiner added that in some patients, even several days of regular use of decongestant sprays leads to rebound nasal congestion as the medication wears off, prompting patients to administer the medicine more frequently to obtain relief. The examiner noted that this begins a vicious cycle of nasal congestion both caused and temporarily relieved by the medication with escalating use and eventual dependency."

According to the examiner, in this case it would be speculation to say how much of the Veteran's current symptoms from his rhinitis are due to allergic rhinitis and how much are from rhinitis medicamentosa, since the Veteran reported that he has continued to use Afrin nasal spray "all along."

The examiner also opined that regarding the severity of the "allergic rhinitis" specifically, it can be stated that the severity of allergy symptoms can be quite variable, depending on how much allergen exposure is currently occurring. The examiner noted that the Veteran is currently living in the Austin, Texas, area which is very heavily wooded by "mountain cedar," which is an allergen for the Veteran.

The examiner opined that from the description of his childhood allergies, it is likely that the Veteran had quite severe allergies (although not asthma) during childhood. The examiner noted that during the examination, the Veteran stated that the only reason he did not use allergy medications during basic training once he joined the military was that taking allergy medications during that time was "forbidden" and that he resumed over-the-counter allergy medication as soon as training was completed.

The examiner concluded that unless convincing evidence from clinical studies establishes a more certain link between "burn pit exposure" and permanent aggravation beyond natural progression of allergic rhinitis, it is less likely than not that the Veteran's "allergic rhinitis" has been permanently aggravated beyond its natural progression by burn pit exposure or any other exposure during military service.

The examiner opined that it is more likely that the Veteran's current level of severity of his allergic rhinitis is a result of levels of allergen exposure and the presence of superimposed rhinitis medicamentosa.

The examiner noted that due to a recent illness of the Veteran, there was the possibility that at the time of the examination he also had a superimposed acute viral rhinitis (due to cold or flu), and that atop his chronic allergic rhinitis and rhinitis medicamentosa, the nasal symptoms from all three conditions would otherwise be indistinguishable.

As to asthma, asthma was not shown during the Veteran's first two periods of service (November 2006 to April 2007 and April 2009 to May 2010). Thus, service connection based on service incurrence is not warranted for these two periods of service. 

The evidence shows that the Veteran was diagnosed with mild intermittent asthma in November 2011, which falls after the Veteran's second period of service (April 2009 to May 2010) and before the third period of service (August 2012 to August 2013). There is no entrance examination for the Veteran's third period of service, and thus the presumption of soundness does not attach.  The evidence shows by objective evidence that asthma clearly and unmistakably pre-existed the Veteran's third period of service. The Board finds, however, that there was no aggravation of asthma during the Veteran's third period of service. There are STRs from the Veteran's third period of service, but they pertain to complaints other than respiratory ones. When the Veteran was seen with back pain in February 2013, a past medical history of "mild asthma" was noted. These records do not show aggravation of asthma during this third period of service, and the February 2017 VA examiner specifically found that it was less likely than not that the Veteran's asthma was permanently aggravated beyond its natural progression by service. Thus, aggravation of asthma during the third period of service is not demonstrated.

Significantly, there is no probative evidence of a nexus between the Veteran's current respiratory disability and his active service, to include his in-service complaints discussed above. The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current respiratory disability is associated with his active service. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, to the extent that the Veteran attempts to provide a nexus between his respiratory disability and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise. See Jandreau, 492 F.3d 1372. The etiology of the Veteran's respiratory disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Board affords great probative weight to the February 2017 VA examiner's opinion, which was rendered following a thorough review of the claims file and is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board notes that the Veteran has indicated that the Veteran suffered from allergies in service continuously. In other instances, the Veteran denied any medical problems, denied that he was bothered by any symptoms, and even denied that respiratory symptoms were present. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

In this regard, the Veteran has alleged that he has suffered from a respiratory disability during service and has generally alleged suffering from respiratory symptoms continuously since service. However, as listed above, on multiple occasions in service, the Veteran denied any respiratory symptoms, while admitting to other medical issues. Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current respiratory disability was due to service are inconsistent with the other evidence and, therefore, are not credible. Consequently, the Board assigns no probative weight to such statements.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs and the February 2017 VA examination to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the evidence of record, the preponderance of the evidence is against a finding that the Veteran incurred or aggravated a respiratory disability during his active duty service. As a result, the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a respiratory disorder, to include asthma, allergic rhinitis, rhinitis medicamentosa, bronchitis, and allergies is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


